DETAILED ACTION
This detailed action is in response to the application filed on September 17, 2019, and any subsequent filings.
By preliminary amendment, Claims 1-7 have been cancelled and Claims 8-13 added.  Claims 8-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 5, lines 40-43 and on page 10, lines 1-2, some language other than English has been used.  Appropriate correction is required.
Claim Objections
Claims 8, 12, and 13 are objected to because of the following informalities:  
In Claim 8, the recitation of temperature ranges lacks consistency as to format;
In Claim 8, an extra space appears between "layer" and "over" in the second to last line;
In Claim 12, the recitation of "dearomatized" is not consistent with the recitation of "de-aromatized" in Claim 8; 
In Claim 12, the recitation of a hydrocarbon chain length range using a hyphen is not consistent with the recitation of a hydrocarbon chain length range using "and" in Claim 8; and,
In Claim 13, line 3, an apostrophe must appear in "products" to render the claim grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strongly" in the preamble of Claim 8 is a relative term which renders the claim indefinite.  The term "strongly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the term renders "oleophilic" indefinite.
In Claim 8, the recitation of the range percentage of siloxane renders the claim indefinite as no units have been indicated as whether this is a volumetric, molar, weight, or some other percentage.
Regarding Claim 8, the phrases "preferably" and "preferred" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
In Claim 8, the evaporating clause recites the substrate becomes dry with adhered siloxane yet the substrate is only wetted with solvent as recited not siloxane such that there can be no adhered siloxane present unless already part of the substrate. 
Claim 8 recites the limitation "metal oxides" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a permanently chemically bonded layer yet the claim and specification do not provide a definition of  what constitutes a permanently chemically bond such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 8 recites the bonding of siloxane occurs over the entire surface of the substrate yet nothing in the claim indicates the siloxane covers the entire surface of the substrate.
Claim 8 recites the limitation "interior surface of the pores" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites evaporating solvent yet does not indicate if this is the same or a difference evaporative step as recited in Claim 8 from which it depends. 
Claim 12 recites arranging a filter as in Claim 11 yet Claim 11 recites three difference filter arrangements as a bed, housing, or cartridge rendering Claim 12 indefinite as to the filter claimed.
Claim 12 recites the limitation "filter media product" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the solvent in line 1 yet does not recite whether the solvent is that solvent recited in Claim 8 or the solvent recited in Claim 12 each of which the claim depends from.
Claim 13 recites "the product" in line 3 yet does not recite what constitutes the product.
The last line of Claim 13 is incomprehensible and lacks clarity as to what if anything is being claimed.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Prior Art Rejections
Although the examiner has attempted to determine the claimed invention, the claims are replete with indefinite limitations that prevent a thorough search of the prior art based upon any recognizable technical features and limitations in the art.
From the limited understanding possible given the indefiniteness of the claims, it appears that the combination of Yuan, et al., U.S. Publication No. 2012/0292256 and Ogawa, Japanese Publication JP2010-017665A discloses the claimed invention.  A machine translation of Ogawa accompanies the detailed action.
Moreover, the specification as filed appears to admit that to the extend the claimed method can be interpreted given the extensive nature of indefiniteness, the claimed method may have been known (Spec., Pages 3-4).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK ORME/Primary Examiner, Art Unit 1779